Citation Nr: 1035092	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-30 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to Individual Unemployability benefits (TDIU).

3.  Entitlement to service connection for hypertension to include 
as due to service-connected type II diabetes mellitus and 
exposure to herbicides.

4.  Entitlement to service connection for an eye disorder to 
include as due to service-connected type II diabetes mellitus.

5.  Entitlement to service connection for bilateral arm weakness 
to include as due to service-connected type II diabetes mellitus.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for chronic fatigue to 
include as due to service-connected chronic renal insufficiency.

8.  Entitlement to service connection for erectile dysfunction to 
include as due to service-connected type II diabetes mellitus.

9.  Entitlement to an initial compensable disability rating for 
service-connected peripheral neuropathy of the left lower 
extremity.

10.  Entitlement to an initial compensable disability rating for 
service-connected peripheral neuropathy of the right lower 
extremity.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and B.G.


ATTORNEY FOR THE BOARD

J. Alsup, Counsel





INTRODUCTION

The Veteran served on active duty from October 1968 to March 
1970.  Service in Vietnam and award of the Combat Action Ribbon 
is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Procedural history

The Veteran's July 2002 claim for entitlement to service 
connection for diabetes, a mental condition and high blood 
pressure was granted in part in a December 2002 rating decision; 
service connection for type II diabetes mellitus was granted and 
service connection for hypertension and a schizoaffective 
disorder was denied.  In a March 2004 rating decision, the RO 
granted service connection for chronic renal insufficiency, 
peripheral neuropathy of the bilateral lower extremities, and 
continued the denial service connection for hypertension and 
schizoaffective disorder.  The Veteran disagreed and perfected an 
appeal as to the service connection claims for hypertension and 
schizoaffective disorder.

In an April 2007 rating decision, the RO granted a 60 percent 
disability rating for chronic renal insufficiency, continued a 20 
percent disability rating for type II diabetes mellitus, and 
noncompensable disability ratings for bilateral lower extremity 
peripheral neuropathy, and denied the Veteran's claim for TDIU 
benefits.  The Veteran submitted a new claim for TDIU benefits 
and other claims in August 2007.  In an April 2008 rating 
decision, the RO denied entitlement to service connection claims 
for hearing loss, abnormal lipids, a dental condition and TDIU 
benefits.  The Veteran disagreed and perfected an appeal for the 
TDIU claim.

The Veteran's June 2008 claim for tinnitus; fatigue due to 
service-connected type II diabetes mellitus and renal 
insufficiency; and, for erectile dysfunction, an eye condition 
and bilateral arm weakness, all due to service-connected type II 
diabetes mellitus, was denied in a March 2009 rating decision.  
The RO confirmed the decisions in a July 2009 rating decision.  
The Veteran disagreed and perfected an appeal.

In April 2010, the Veteran, his sister B.G., and his 
representative presented evidence and testimony in support of all 
issues on appeal at a hearing at the RO before the undersigned 
Veteran's Law Judge (VLJ).  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

The issues of entitlement to service connection for a psychiatric 
disorder and entitlement to TDIU benefits are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's hypertension disorder is unrelated 
to his active duty service, and is not due to his service-
connected type II diabetes mellitus disability or to exposure to 
herbicides.

2.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's eye disorders are not related to 
his service-connected type II diabetes.

3.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran has no current bilateral arm weakness 
disorder.

4.  A preponderance of the evidence supports a conclusion that 
the Veteran has no current tinnitus disorder.

5.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran has no chronic fatigue disorder.

6.  A preponderance of the evidence supports a conclusion that 
the Veteran has no current erectile dysfunction.

7.  The Veteran's service-connected bilateral peripheral 
neuropathy disability is manifested by complaints of feet 
numbness, with no evidence of chronic ulcerations or infections, 
and evidence of decreased sensation.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.309(e), 3.310 (2009).

2.  Entitlement to service connection for eye disorders is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).

3.  Entitlement to service connection for bilateral arm weakness 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

4.  Entitlement to service connection for tinnitus is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

5.  Entitlement to service connection for a chronic fatigue 
disorder is not warranted. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).

6.  Entitlement to service connection for erectile dysfunction is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

7.  The criteria for a 10 percent disability rating for service-
connected left lower extremity peripheral neuropathy have been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2009).

8.  The criteria for a 10 percent disability rating for service-
connected right lower extremity peripheral neuropathy have been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his hypertension, eye, arm, 
chronic fatigue and erectile dysfunction are caused or aggravated 
by his service-connected type II diabetes disability or, in the 
case of chronic fatigue, by his service-connected chronic renal 
insufficiency disability.  At the April 2010 hearing, the 
Veteran's representative also raised the contention that the 
Veteran's hypertension condition was caused by the Veteran's 
presumed exposure to herbicides in Vietnam.  Finally, the Veteran 
contends that his service-connected bilateral lower extremity 
peripheral neuropathy disabilities are worse than VA has 
considered and that he is entitled to a compensable disability 
rating for those disabilities.

The Board will address preliminary matters and then render a 
decision on the issues on appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Veteran was informed in an October 2003 letter of the 
evidence required to substantiate a claim for entitlement to 
service connection. In a letter dated August 2006, the Veteran 
was informed of the evidence required to substantiate claims for 
entitlement to TDIU benefits, service connection and an increased 
disability rating.  The Veteran was informed of what evidence was 
needed to substantiate a secondary service connection claim in an 
October 2008 letter.  All letters informed the Veteran of the 
steps VA would take to assist the Veteran in obtaining evidence 
to support his claim, including that he would be provided VA 
medical examinations if they were required to adjudicate the 
claim.  Finally, the Veteran was informed in the August 2006 
letter and in letters dated March 2006 and, October and November 
2008 of how VA determines a disability rating and an effective 
date.  

Regarding the duty to assist, the RO obtained the Veteran's 
service treatment records, records from the Social Security 
Administration (SSA), VA treatment records and private medical 
treatment records identified by the Veteran.  The Veteran was 
also provided numerous VA medical examinations throughout the 
pendency of his claims, including those provided in January 2004, 
December 2006, March 2008 and May 2009.

Finally, the Board observes that the Veteran has been represented 
by a qualified service representative throughout the pendency of 
his claims, and, as noted in the Introduction, has presented 
evidence and testimony at a hearing before the undersigned VLJ.  
The Board finds that VA has satisfied its duties to notify and 
assist, and that due process has been satisfied.  



Entitlement to service connection for hypertension to 
include as due to service-connected type II diabetes 
mellitus and exposure to herbicides.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

In order to be considered for service connection, a claimant must 
first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability. See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service 
connection may not be granted unless a current disability 
exists].  A "current disability" means a disability shown by 
competent medical evidence to exist. See Chelte v. Brown, 10 Vet. 
App. 268 (1997).  

Service connection - secondary

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a) (2009).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability. See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service. 
See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) 
(2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases shall be 
service connected. See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. 
§ 3.309(e) (2009).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the occurrence 
of a disease in humans, the Secretary shall prescribe regulations 
providing that a presumption of service connection is warranted 
for that disease for purposes of service connection. 38 U.S.C.A. 
§ 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which he has not 
specifically determined that a presumption of service connection 
is warranted. See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 72 Fed. Reg. 112, 32395 (June 12, 
2007). The Secretary has determined that circulatory disorders, 
including hypertension, are not connected to exposure to 
herbicides.  See 72 Fed. Reg. 112 at 32404; 38 C.F.R. § 3.309(e) 
(2009).

In Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis. See Combee v. Brown, 24 F.3d 1039, 1043-44 
(Fed.Cir. 1994). As such, the Board must not only determine 
whether the veteran has a disability which is recognized by VA as 
being etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, (see 38 C.F.R. § 3.309(e), but also 
must determine whether his current disability is the result of 
active service under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. 
§ 3.303(d) (2009).

Analysis

The Veteran contended in his original claim that his current 
diagnosed hypertensive disorder was caused by his service-
connected type II diabetes mellitus disability.  Subsequently, at 
the April 2010 hearing, the Veteran's representative raised the 
issue of whether the Veteran's hypertension was due to exposure 
to herbicides.  See hearing transcript at page 20.  The Board 
observes that the Veteran entered a waiver of his right to have 
new evidence raised at the hearing to be first considered by the 
RO.  Furthermore, in Schroeder v. West, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) concluded 
that a "claim" should be defined broadly as an application for 
benefits for a current disability. See Schroeder v. West, 212 
F.3d 1265, 1269 (Fed.Cir. 2000); see also Rodriguez v. West, 189 
F.3d 1351, 1353 (Fed.Cir. 1999). The Court applied this 
definition of a "claim" in Bingham v. Principi, 18 Vet. App. 470, 
474 (2004), holding that "direct and presumptive service 
connection are, by definition, two means (i.e., two theories) by 
which to reach the same end, namely service connection," and that 
it therefore "follows logically that the appellant, in seeking 
service connection . . . did not file two separate claims" but 
rather one claim. Id. In Roebuck v. Nicholson, 20 Vet. App. 307 
(2006), the Court held that although there may be multiple 
theories or means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit for 
the same disability, they constitute the same claim.  Thus, for 
the reasons stated, the Board finds that the various theories for 
entitlement to service connection for hypertension contended by 
the Veteran do not require the Board to remand the claim for 
preliminary consideration by the RO.

The Board observes that each of the theories requires as the 
first element evidence of a current disability.  As noted in the 
law and regulation section above, a "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  In this case, the 
evidence shows that the Veteran was diagnosed with hypertension 
in about 1975 and that his diagnosis has persisted throughout the 
pendency of the claims.  For that reason, the Board finds that 
the first elements of all theories have been met.

With regard to the Veteran's contention that his hypertension is 
caused by his service-connected type II diabetes, the Board 
observes that the second element required by Wallin is evidence 
of a service-connected disability.  The record establishes that 
the Veteran is service-connected for type II diabetes.  Thus, 
element (2) is met for the theory of secondary service 
connection.  The evidence for the third required element - 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability - is not 
established.

The record includes the medical examination report of a January 
2004 VA examiner who reviewed the Veteran's VA claims folder and 
examined the Veteran.  The January 2004 examiner diagnosed the 
Veteran with hypertension and opined that because the Veteran's 
high blood pressure was diagnosed in 1975 at the same time the 
Veteran's type II diabetes mellitus was diagnosed, it was less 
likely as not that the Veteran's hypertension disorder was due to 
the service-connected type II diabetes mellitus disability.  
There is no other medical opinion regarding the likely nexus 
between the Veteran's service-connected disability and his 
hypertension.  

To the extent that the Veteran's or his sister B.G.'s statements 
can be construed to be evidence of such a connection, the Board 
finds that they are incompetent to render such a medical opinion; 
there is no evidence that either the Veteran or his sister have 
the requisite training, education or experience to render such an 
opinion.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, their statements 
to the effect that the Veteran's hypertension was due to his 
service-connected type II diabetes condition are not as probative 
as the opinion rendered by the January 2004 VA examiner.  The 
Board finds that entitlement to service connection for 
hypertension on a theory of secondary service connection fails 
for that reason.

With regard to the theory for service connection that the 
Veteran's hypertension was caused by his exposure to herbicides 
during his active duty in Vietnam, the Board observes that the 
Veteran, by virtue of his service in Vietnam in 1969 and 1970, is 
entitled by statute and regulation to a presumption of exposure 
to herbicides.  The presumption, however, does not serve as 
evidence that the Veteran's hypertension was caused by exposure 
to herbicides.  Rather, there must be evidence of the nexus 
between the Veteran's condition and exposure to herbicides.

As noted above, the Secretary has been charged by Congress with 
providing a listing of disorders that have been shown by 
scientific and medical evidence to be caused by or aggravated by 
exposure to herbicides.  Those disorders are listed in 38 C.F.R. 
§ 3.309(e).  Hypertension, however, is not enumerated in 38 
C.F.R. § 3.309(e).  Indeed, as indicated in the law and 
regulations section above, the National Academy of Sciences has 
recommended and the Secretary has found that there is no 
association between exposure to herbicides and hypertension.  
Accordingly, the presumption of service connection under 38 
C.F.R. 
§ 3.307 does not apply. McCartt v. West, 12 Vet. App. 164 (1999).

As noted above, when the presumption does not apply, the Federal 
Court of Appeals for the Federal Circuit held in Combee v. Brown, 
24 F.3d 1039, 1043-44 (Fed.Cir. 1994), that the Board must 
determine whether a veteran's current disability is the result of 
active service under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. 
§ 3.303(d) (2009).  Thus, the elements articulated in Shedden v. 
Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004), must be 
satisfied.

The second element of a direct service connection theory is 
evidence of an in-service injury or disease.  A review of the 
Veteran's service treatment records do not show that the Veteran 
was treated for hypertension, nor do they show he suffered from 
chronic high blood pressure during service.  For that reason, the 
Board finds that the Veteran's claim fails on this basis alone.  
In the alternative, the Board finds that the third element, 
evidence of a nexus between an event, injury or disease during 
service and the current disorder, is also lacking.  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].

A nexus can be shown by a medical opinion or by evidence of 
continuity of symptomatology. Such evidence is lacking here.  
There is no medical opinion linking the current hypertension to 
anything during service.  Indeed, as noted, there was nothing in 
his service medical records indicating he had chronic high blood 
pressure during service.  Moreover, the Veteran has not reported 
continuity of post-service hypertension symptoms.  In light of 
the lack of any relevant history reported between the Veteran's 
date of discharge and the date of symptomatology, reported to be 
in 1975, service connection is not warranted under 38 C.F.R. § 
3.303(b).

In summary, the Board finds that the record does not support a 
finding of entitlement to service connection for hypertension 
based on theories of direct or secondary service connection, or 
presumed exposure to herbicides.  For the reasons and bases 
stated above, the Board finds that entitlement to service 
connection for hypertension is not warranted.



Entitlement to service connection for an eye disorder to 
include as due to service-connected type II diabetes 
mellitus.

Entitlement to service connection for bilateral arm 
weakness to include as due to service-connected type II 
diabetes mellitus.

 Entitlement to service connection for chronic fatigue to 
include as due to service-connected type II diabetes 
mellitus.

Entitlement to service connection for erectile dysfunction 
to include as due to service-connected type II diabetes 
mellitus.

The law and regulations for service connection and secondary 
service connection have been stated above and will not be 
repeated here.  Because the issues present similar evidence and 
identical law, they will be addressed in a single analysis.

Analysis

The Veteran contends that he has eye disorders, bilateral arm 
weakness and erectile dysfunction that are caused by his service-
connected type II diabetes mellitus disability.   In addition, he 
has contended that he suffers from chronic fatigue because of his 
service-connected renal insufficiency.  As noted above, in order 
to prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability. See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  The Board will address each 
element as to each claimed disorder.

With regard to element (1) and an eye disorder, the Board 
observes that the Veteran was diagnosed with normal tension 
glaucoma and refractive error by a VA optometrist who provided a 
report dated May 2009.  Thus, element (1) is satisfied.

With regard to element (1) and a bilateral arm weakness disorder, 
the Veteran was examined in May 2009 by a VA examiner.  The 
examiner noted that the Veteran had "intact motor strength of 
his bilateral upper [and lower] extremities," without evidence 
of any "asymmetrical muscle atrophy," or incoordination.  The 
examiner noted that the Veteran complained of "intermittent 
numbness and tingling" in the right arm, but that testing 
revealed that his sensation was normal.  The examiner diagnosed 
the Veteran with "right upper extremity mild intermittent 
cervical radiculopathy."  For purposes of service connection, 
element (1) is satisfied.

With regard to element (1) and a chronic fatigue disorder, the 
Board notes that the record includes no medical diagnosis of 
chronic fatigue.  For that reason, the Board finds that the 
Veteran's claim fails.  The Board further notes that the RO 
denied the Veteran's claim because it was a symptom, not a 
disorder, and was considered in the evaluation of his service-
connected chronic renal insufficiency disability.

Similarly, there is no diagnosis of erectile dysfunction.  Thus, 
the Board finds that the Veteran's claim for service connection 
for erectile dysfunction fails.  

With regard to the Veteran's eye disorders and Wallin element 
(2), the Board finds that the Veteran is service-connected for 
type II diabetes.  Thus, element (2) is satisfied.

With regard to eye disorders and Wallin element (3), evidence of 
a nexus between the eye disorder and type II diabetes mellitus, 
the Board notes that the May 2009 VA examiner provided an opinion 
that the Veteran's normal tension glaucoma is less likely than 
not caused by his service-connected type II diabetes mellitus.  
The examiner noted that medical literature includes articles and 
studies that indicate there may be a connection between diabetes 
and glaucoma and others that indicate that diabetes "may be 
protective against glaucoma."  The Board observes that the 
medical literature appears to be less than clear and certainly 
not in agreement regarding the connection between glaucoma and 
diabetes.  The Court has held that medical evidence which is 
speculative, general or inconclusive in nature cannot support a 
claim. See Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  There is no other medical 
opinion of record indicating otherwise.

To the extent that the Veteran's or B.G.'s statements can be 
construed to be evidence in support of such a nexus, the Board 
has found that neither is competent to provide a medical opinion.  
For that reason, their statements are found not to be as 
probative as the VA examiner's opinion.  Thus, element (3) is not 
satisfied.

The May 2009 examiner further found that the Veteran's refractive 
error is also less likely than not caused by his service-
connected diabetes.  The Veteran's presbyopia was considered to 
be a normal age-related condition and that "any person of age 62 
would be expected to have some degree of presbyopia, regardless 
of diabetes status."  There is no competent medical opinion to 
the contrary in the record.

With regard to the Veteran's claim that he suffers arm weakness 
because of his diabetes, as noted above there were no clinical 
findings that the Veteran had any such weakness.  Further, with 
regard to the diagnosed "mild intermittent cervical 
radiculopathy," the examiner opined that it was not due to the 
Veteran's service-connected type II diabetes.  Rather, the 
diagnosis provides the suspected etiology: cervical 
radiculopathy.  There is no competent medical opinion to the 
contrary in the record, and ultimately, no medical evidence that 
the Veteran's cervical radiculopathy is caused by the service-
connected renal insufficiency.

For the reasons stated above, the Board finds that entitlement to 
service connection for eye disorders, bilateral arm weakness, 
fatigue and erectile dysfunction are not warranted.

Entitlement to service connection for tinnitus.

The Veteran contends that he has tinnitus.  However, he has not 
told any VA audiology examiner that he has had tinnitus and when 
asked at the April 2010 hearing by his representative whether he 
had a constant ringing in his ears, the Veteran responded "not 
now," and that "I just have nothing in there."  In sum, there 
does not appear to be any complaint of tinnitus symptoms by the 
Veteran.  There is no diagnosis of tinnitus made during the 
pendency of his claim for tinnitus.  For those reasons, the Board 
finds that the claim fails.

Entitlement to a compensable disability rating for 
service-connected peripheral neuropathy of the left lower 
extremity.

Entitlement to a compensable disability rating for 
service-connected peripheral neuropathy of the right lower 
extremity.

Because the issues present similar evidence and identical law, 
they will be addressed in a single analysis.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Assignment of diagnostic code

The Veteran's service-connected bilateral lower extremity 
peripheral neuropathy disabilities are rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521 [external popliteal nerve (common 
peroneal), Paralysis of].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 8521 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary symptoms of the diagnosed peripheral neuropathy 
disability.  A February 2009 VA examiner reported the Veteran 
complained of mild feet numbness, with no evidence of chronic 
ulcerations or infections, and evidence of decreased sensation.  
A VA neurological examiner provided a May 2009 examination report 
and reported that the Veteran had "mild stocking-type-
distribution sensory loss to vibration and touch up to the 
ankles," with normal-based gait and inability to walk on his 
toes.  April 2008 nursing notes indicate that the Veteran was 
placed in a wheelchair as a precaution for falls.  A January 2004 
VA examiner diagnosed the Veteran with "mild" peripheral 
neuropathy of the lower extremities and reported intact pinprick 
and monofilament sensation.

The Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and neither 
the Veteran nor his representative have requested that another 
diagnostic code be used. Accordingly, the Board concludes that 
the Veteran is appropriately rated under Diagnostic Code 8521.

Diagnostic Code 8521 provides for a 10 percent disability rating 
for mild incomplete paralysis of the foot; a 20 percent 
disability rating for moderate incomplete paralysis of the foot; 
a 30 percent disability rating for severe incomplete paralysis of 
the foot; and, a 40 percent disability rating for complete 
paralysis of the foot, including foot drop and slight droop of 
first phalanges of all toes; inability to dorsiflex the foot; 
lost extension (dorsiflexion) of proximal phalanges of toes; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes.

As noted above, the Veteran complained that his feet tingle.  At 
the hearing, the Veteran testified that his feet felt tender.  
See hearing transcript at page 15.  As described above, the 
January 2004 examiner reported no loss of sensation, but every 
other examiner has found some loss of sensation.  The January 
2004 examiner characterized the Veteran's condition as "mild."  
The May 2009 examiner also characterized the condition as mild.  
The Veteran complained of his feet tingling and being tender, but 
has not complained that he could not walk because he had lost 
feeling in his feet.  

The Veteran has also has complained that he has fallen on several 
occasions, although it is unclear from the records that he fell 
because of his peripheral neuropathy symptoms or because of some 
other condition; for example, in April 2008, the Veteran was 
admitted to hospital in-patient treatment to rectify a 
psychiatric medication problem and was requested to use a 
wheelchair.  The May 2009 examiner noted the Veteran used a 
rolling walker, that he had no reflexes in the ankles, and walked 
slowly with "decreased turning: and an inability to walk on his 
toes.  The February 2009 examiner, on the other hand, noted the 
Veteran had "intact motor strength" of the lower extremities 
and no evidence of muscle atrophy or incoordination.

The Board observes in passing that "moderate" is defined as "of 
average or medium quality, amount, scope, range, etc." See 
Webster's New World Dictionary, Third College Edition (1988) 871. 
Although the word "severe" is not defined in VA regulations, 
"severe" is generally defined as "of a great degree: serious." 
See Webster's Ninth New Collegiate Dictionary (1990) 1078.

In sum, after review of the entire claims file, the Board finds 
that the Veteran's bilateral lower extremity peripheral 
neuropathy disability meets the criteria of a mild disability and 
that the Veteran is entitled to an initial disability rating of 
10 percent for both the right and left leg.  The Board further 
finds that the Veteran's disability has been consistently 
described as mild; there is nothing in the record to suggest that 
the Veteran's condition can be considered to meet the criteria 
for a moderate disability rating of 20 percent disabling, and no 
evidence supports a conclusion that the disability meets the 
criteria for 30 or 40 percent disability ratings. The claim will 
be granted to that extent. 

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The Board has reviewed the record and has not found any evidence 
that would warrant a disability rating in excess of the currently 
assigned 10 percent disability rating.  As described above, the 
Veteran's bilateral peripheral neuropathy disability has been 
described as mild throughout the pendency of the claim.  For 
those reasons, the Board finds that staged ratings are not 
warranted.

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2008).  An exceptional 
case includes factors such as marked interference with employment 
or frequent periods of hospitalization that render impracticable 
the application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

The Court in Thun v. Peake, 22 Vet. App, 111 (2008), provided a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, with respect to the initial inquiry posed by Thun, 
the Board has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service- 
connected bilateral lower extremity peripheral neuropathy 
disabilities.  The medical evidence fails to demonstrate that the 
symptomatology of the Veteran's disabilities is of such an extent 
that application of the ratings schedule would not be 
appropriate.  As discussed in detail above, the symptomatology of 
the Veteran's disabilities are specifically contemplated under 
the ratings criteria.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the ratings 
schedule.

Since the available schedular evaluations adequately contemplate 
the Veteran's levels of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing norms" 
such as frequent hospitalization or marked interference with 
employment. See 38 C.F.R. § 3.321(b)(1).  In this case, there is 
no indication that the Veteran has required frequent 
hospitalizations for his peripheral neuropathy disabilities.  In 
addition, although the Veteran is unemployed, his inability to 
obtain or follow employment is due to his non-service-connected 
psychiatric disorders.












	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for eye disorders is denied.

Entitlement to service connection for bilateral arm weakness is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for chronic fatigue is denied.

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to an initial disability rating of 10 percent 
disabling for service-connected peripheral neuropathy of the left 
lower extremity is granted, subject to controlling regulations 
governing the payment of monetary benefits.

Entitlement to an initial disability rating of 10 percent 
disabling for service-connected peripheral neuropathy of the 
right lower extremity is granted, subject to controlling 
regulations governing the payment of monetary benefits.


REMAND

Reasons for remand

The Veteran rose at the hearing a claim for entitlement to 
service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the Court clarified how the Board should analyze 
claims for posttraumatic stress disorder (PTSD) and other 
acquired psychiatric disorders. As emphasized in Clemons, though 
a Veteran may only seek service connection for PTSD, the 
Veteran's claim "cannot be limited only to that diagnosis, but 
must rather be considered a claim for any mental disability that 
may be reasonably encompassed." Id.  Essentially, the Court found 
that a Veteran does not file a claim to receive benefits only for 
an acquired psychiatric disorder, such as PTSD, but in fact makes 
a general claim for whatever mental condition may be afflicting 
the Veteran.  In this case, the Veteran has sought service 
connection for a mental disorder.  Because the evidence of record 
included a diagnosis for schizoaffective disorder, the claim has 
been limited to that condition.  

However, the record indicates that the Veteran served in the U.S. 
Marine Corps as a lineman and mortar man in Vietnam, and received 
a Combat Action Ribbon.  Moreover, he testified that thinks about 
things that he experienced in Vietnam, and saw a fellow Marine 
killed.  See hearing transcript at page 18.  The Veteran's sister 
testified, in essence, that the Veteran was very different after 
he returned from Vietnam.  It further appears from the record 
that the Veteran sought treatment for a psychiatric condition 
soon after he returned from his discharge from active duty.  Due 
to the Veteran's current psychiatric condition, he obviously has 
a limited ability to express himself and a limited memory of 
certain events.  The limited time period of a hearing was not 
sufficient to all for further investigation of the Veteran's 
stressor event(s).  Under the direction of Clemmons, the Board 
finds that further development is needed to determine whether 
this Veteran can be service-connected for post traumatic stress 
disorder or any other psychiatric disorder.

In addition, the Board observes that the issue of entitlement to 
TDIU benefits is dependent upon the determination of whether the 
Veteran is entitled to service connection for a psychiatric 
disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
[the prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should not 
be subject to piecemeal decision-making or appellate litigation]. 
Claims are intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto. See Parker v. Brown, 7 Vet. App. 116 (1994).  



Accordingly, the case is REMANDED for the following action:

1.  VBA shall obtain all records regarding 
the Veteran's pending claim for entitlement 
to service connection for a psychiatric 
disorder that are not already of record.  Any 
such records shall be associated with the 
Veteran's VA claims folder.

2.  VBA shall provide the Veteran a 
questionnaire to develop his stressor event 
or events.  The Veteran should specifically 
be requested to provide a description of his 
combat experiences and, in particular, 
describe the circumstances surround the death 
of a friend he alluded to at the April 2010 
hearing.  See hearing transcript at page 5.  
The Veteran's responses shall be associated 
with his VA claims folder.

3.  After completion of the foregoing, VBA 
shall arrange for psychological evaluation of 
the Veteran.  After review of the Veteran's 
history contained in the claims folder, an 
interview with the Veteran and administration 
of any diagnostic testing deemed to be 
appropriate, the examining psychologist shall 
provide a report which contains diagnosis(es) 
pursuant to DSM-IV.  The examiner shall 
specifically comment as to whether the 
Veteran's combat experiences are adequate to 
support a diagnosis of PTSD.  The examination 
report shall be associated with the Veteran's 
VA claims folder.

4.  Following completion of the foregoing, 
VBA shall arrange for review of the file by a 
psychiatrist.  After reviewing the Veteran's 
VA claims folder, the reviewer should provide 
an opinion as to (1) whether PTSD exists and 
if so (2) whether such disorder, if it 
exists, is at least as likely as not related 
to any incident of the Veteran's service.  If 
PTSD is diagnosed, the examining physician 
shall, to the extent practicable, describe 
what symptoms are attributable to the 
Veteran's PTSD condition.  If the reviewer 
deems it to be necessary, an examination 
should be scheduled.  The reviewing 
physician's opinion should be associated with 
the Veteran's VA claims folder.

5.  Thereafter, VBA must readjudicate the 
issue on of the Veteran's entitlement to 
service connection for a psychiatric 
disorder, to include PTSD, and his claim for 
entitlement to TDIU benefits.  If the 
decision remains unfavorable to the Veteran, 
a supplemental statement of the case should 
be prepared, and the Veteran and his 
representative should be provided an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


